Citation Nr: 1533356	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  08-03 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disease or injury, or as due to herbicide exposure (hypertension).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1968 to August 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In August 2012, April 2014, and March 2015, the Board remanded the case to the RO for additional development.  The Board is satisfied that there was at the very least substantial compliance with its latest remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).


FINDING OF FACT

On May 19, 2014, prior to the promulgation of a decision in this appeal, the Veteran notified the Board that he wished to withdraw his claim of entitlement to service connection for hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran submitted a signed statement in May 2014 specifically stating that he wished to withdraw his claim for service connection for hypertension.

Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the claim of entitlement to service connection hypertension, to include as secondary to service-connected disease or injury, or as due to herbicide exposure, is dismissed.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


